Case 1:15-cv-01562-BAH Document 132 Filed 10/04/19 Page i1of1

CO-1509 Rev. 3/19

ADDRESS and/or NAME CHANGE REQUEST

ov Attorney ___ Pro Se

Bar ID No: DC: 1047313 Prisoner ID No:

____ Firm moved to new address ____ Attorney/Pro Se moved to new address
___ Firm name change/correction ____ Attorney/Pro Se name change/correction

NAME: Dermot Lynch

 

New Name (Include copy of marriage certificate, if applicable):

 

OLD ADDRESS:

Office: Zuckerman Spaeder LLP

 

Unit:

 

Address: 1899 M Street, NW

 

Suite 1000

 

Washington State: DC Zip: 20009

City:
202-778-1800 202-822-8106
Telephone: Fax:

dlynch@zuckerman.com

 

 

 

Email:

 

NEW ADDRESS:

Office: Towards Justice

 

Unit:

 

Address: 1410 High Street

 

Suite 300

 

City: Denver State: co Zip: 80218

Telephone: 303-921-7493 Fax: 303-957-2289

dermot@towardsjustice.org

 

 

Email:

 

COMMENTS:

 

 

Return to: Clerk’s Office
US. District Court
333 Constitution Avenue, NW
Washington, DC 20001
Fax: (202) 354-3524
Email: attorney_admissions@dcd.uscourts.gov
